Title: To George Washington from George Mercer, 18 December 1770
From: Mercer, George
To: Washington, George

 

Dear Colonel
Dublin [Ireland] Decr the 18th 1770

I wrote you from hence about two Months since, at the Request of Mrs Savage, praying you to do, what her own Letter now she says repeats, and enforces. I believe the poor Woman has but a bad Time of it, as she is amongst other Things, at the tender Age of three score & ten, denied the Use of Pen Ink Paper & Romances, and a frequent Use of the Strap is substituted in the Place of those Amusements—this she tells me herself, and an old Lady who visits me with her assures me—it is—but—too—true.
This Country affords no News—various are the Opinions concerning a War—all the Officers who had Leave of Absence are ordered to join their Regiments—every Pacquet boat imports Us at least half a dozen—and if We may judge by the Appearances at the Castle, all the Country seems to have got into his Majesty’s Livery—as ¾ of the Levee is always composed of red Coats.
I wrote you several Letters on the Subject of the Lands We were promised by Govr Dinwiddie’s Proclamation—in my last, before I left England, I mentioned my having agreed with, or I may rather say prevailed with, the great Land Company here—that the 200,000 Acres claimed by the Officers of the Virginia Troops, should be allowed, out of their small Grant; but I wish however the affair might be settled in Virginia, and I hope it is over by this, as the 25th of Octr is past.
I hope to kiss your Hand in our native Country the Beginning of the Summer, as I shall go to England in a few Days, & put myself on Board the first Spring Ship bound to the Land of Promise. My Compliments wait on Mrs Washington. I am Dear Colonel Your obliged Friend & humble Servt

Geo: Mercer

